DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both the central axis of the tray and either the peripheral lateral wall of the tray or the edge of the tray’s peripheral wall in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the coupling piece “43” is not directed to a specific part in Figure 9 and reference characters “43” and “45” are not directed to any specific part in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  
In claim 1, lines 2, 6, 8, 11, and 12, “A carousel”, “A tray”, “A carousel cover”, “A cover support”, and “A deposit for liquids” should be changed to --a carousel--, --a tray--, --a carousel cover--, --a cover support--, and --a deposit for liquids-- respectively.  
In claim 1, line 9, “the carousel’s cover shows a coupling piece” should be changed to --the carousel cover has a coupling piece--.
In claim 1, line 10, “the carousel’s cover” should be changed to --the carousel cover--.
In claim 1, line 13, “the carousel’s cover and the deposit” should be changed to --the carousel cover and the deposit for liquids--.
In claims 2-22 “characterized because” should be changed to --characterized by--.
In claim 4, the last line does not end in a period. 
In claim 9, line 4, “fix the bait structures” should be changed to --fix each bait structure of the bait structures--.
In claim 10, line 3, “projected into” should be changed to --projected in--.
In claim 11, line 3, “staple type bait structure, and basket type bait structure” should be changed to --staple type bait structures, and basket type bait structures--.
In claim 12, line 2, “bait structure has” should be changed to --bait structures have--.
In claim 12, line 3, “than its ends” should be changed to --than ends--.
In claim 13, line 2, “bait structure has” should be changed to --bait structures have--.
In claim 13, lines 3-4, “secured between the between the clamping arm” should be changed to --secured between the clamping arm--.
In claim 14, line 2, “bait structure is” should be changed to --bait structures are--.
In claim 18, line 2, “the cover” should be changed to --the carousel cover--.
In claim 20, lines 3-4, “the carousel’s cover” should be changed to --the carousel cover--.
In claim 21, line 3, “Carousel-Type Insect Trap” should be changed to --carousel-type insect trap--.
In claim 22, lines 3 and 5, “the carousel’s cover” should be changed to --the carousel cover--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a means of support” in claim 2 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, the limitation is being interpreted as opposed components between the inner walls of each arm acting as blockage to fix the bait structures (page 8, lines 6-8, lines 20-22, page 9, lines 5-6). 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of blockage” in claim 9, “sealed means” in claim 19, and “means of clamping” in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the hollow part" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the cylindric tube” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the free cylindric tube” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the sealing” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “said means of support are used to place the bait structures” in line 2. It is unclear as to how the term “to place” is being referred to in the claim. For examining purposes, the term “to place the bait structures” is being examined as “to secure the bait structures in place”.
Claim 4 recites the limitation “the active substance” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation an additional clamping arm in line 2. It is unclear if the additional clamping arm is part of the at least two clamping arms recited in claim 1 or separate, distinct clamping arms. If the additional clamping arm is a separate, distinct clamping arm, then clarification is necessary as to which of the at least two clamping arms the additional clamping arm is projected into as recited in claim 5. Examiner suggests replacing the term “the clamping arm” with --a clamping arm of the at least two clamping arms—throughout the claim.  
Claim 6 recites the limitation “said arms” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the attracting structure” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “the clamping arm” in lines 3-4. Is unclear what is being referred to since “at least two clamping arms” was recited in claim 1. Examiner suggests replacing the term “the clamping arm” with --a clamping arm of the at least two clamping arms--.
Claim 7 recites the limitations “the coupling”, “the inner walls” and “the bait structures” in lines 2 and 4 respectfully. There is insufficient antecedent basis for these limitations in the claim.
The term “an additional flexibility” in claim 8 is a relative term which renders the claim indefinite. The term “an additional flexibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. It is indefinite because it is unclear how much more flexible the arms have to be to meet the limitation. Additionally, it is unclear as to what is being compared when stating “an additional flexibility”.  
Claim 8 recites the limitation “the bait structure” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the cap”, “the clamping clamps”, and “the additional clamping arm” in lines 3 and 4 respectfully. There is insufficient antecedent basis for these limitations in the claim.  
Claim 15 recites the limitation “the additional clamping arms” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “may vary” in line 3. It is unclear what aspect may vary. For examination purposes, the limitation will be read as referring to the number of clamping arms and additional clamping arms. 
Claim 17 recitation is unclear as to what is being claimed. It is narrative in nature and unintelligible. 
Claim 18 recites the limitations “the baits”, “the bait structure”, and “the additional clamping arm” in lines 3 and 4 respectfully. There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations “the edge”, “the wall”, “the pin”, and “same outer diameter” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitations “the surface” and “entry couduit” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. 
Claim 22 recites the limitations “the periphery of its lower end”, “the wall’s edge”, “the pins”, and “slots for pins” in lines 2-4. There is insufficient antecedent basis for these limitations in the claim.
Claims 9-12, 14, 16, and 19 are rejected as depending upon a rejected claim. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of Applicant’s carousel-type insect trap, the prior art fails to teach or make obvious the invention of claims 1-22. 
Regarding claim 1, no prior art of record teaches at least two clamping arms coupled by a hollow tubular piece, combined with a tray with a tray axis fixed in the tubular piece, with a carousel cover coupled to a deposit for liquids. A combination of these limitation and the other recited features was not reasonably found in the prior art. 
In regards to claims 2-22, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Alvarado (US 6532695), Chrysanthis (US 5749168), Briese (US 4706410), Riveron (US 2667716), Blair (US 2492957), Aiayedh (US 8943742), Highet (US 8490324), Mohiuddin (US 4152862), and Snow (US 8252) teach trap features related to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643